Title: To Benjamin Franklin from Barbeu-Dubourg, 25 June 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
Paris 25e. juin 1777
L’etat de ma femme toujours egalement facheux et inquietant ne m’a pas permis de la quitter un moment depuis celui ou j’eus l’honneur de vous voir, ni consequemment de m’aquitter de votre commission pour M. Le Marquis de Mirabaud.
Mais M. Coder et M. Du Parc mon adjoint et ma ressource, sont icy matin et soir, et je puis vous repondre que votre fourniture sera aussi bien faite qu’il soit possible; malgré le rencherissement des draps depuis quelque tems, nous esperons n’en pas manquer; et nous comptons même renoncer absolument au coutil que l’on vous avoit proposé pour 300 vestes et culotes, et qui ne seroit pas assez durable; tout sera en drap de bonne qualité. On aura seulement attention, si on ne peut pas les tirer tous de la même fabrique d’employer les plus forts en manteaux et les plus fins en vestes. A l’egard du manteau, sans lui donner plus ni moins d’ampleur ni y faire entrer plus ni moins d’etoffe, on lui donnera un peu plus de rondeur qui le rendra plus commode et j’ajouterai, quoique ce ne soit pas le principal objet, plus agreable a la vue.
Vous serez content des guetres, ainsi que des gibernes; au moins je m’en flatte, et on n’epargnera rien pour cela. Il n’y a que les bonnets ou casques dont je ne suis pas encore tout a fait content, et où nous sommes bien embarrassés, nous ne desesperons pourtant pas de venir a bout de cet objet à la satisfaction de tout le monde.
A l’egard des fusils dont il etoit question avec M. Dalibard je n’ai pu encore eclaircir entièrement cet objet faute de pouvoir aller et venir; mais j’ose vous assurer que cela ne tardera pas beaucoup, et qu’il y aura au moins 3 l.t. par fusil de deduction sur le prix que M. Dalibard vous avoit annoncé. Je travaille a tacher de faire mieux. J’ai l’honneur d’etre avec un tendre et respectueux attachement Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Dubourg
Je suis chargé de vous proposer un petit navire propre aux Colonies et pas cher.
 
Addressed: A Monsieur / Monsieur Le Docteur franklin / A Passy
Notation: Dubourg 25 juin 1777. Paris.
